CRAWLEY, Judge,
concurring specially.
I concur specially to point out that, the letters written by Smith had “the reasonable tendency to lead to [the] disruption [of the internal operation of the department].” Angle v. Dow, 822 F.Supp. 1530, 1540 (S.D.Ala. 1993). Captain Oscar David Kyles, Smith’s troop commander, testified that the comments in Smith’s letters created friction between Smith and the people involved in the investigation and could possibly have resulted in friction between the Highway Patrol Division and the AJBI division of the Department of Public Safety. In light of the need for discipline in law, enforcement agencies, see Angle, 822 F.Supp. at 1540, and the fact that law enforcement officers are “subject,to greater First Amendment restraints than most other citizens,” id., Captain Kyles’s testimony is sufficient to satisfy the requirement that the speech in question have the reasonable tendency to disrupt the efficient operation of the department.